 1
 2                                                                         JS-6
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
     COLLEEN CRAIG, an individual,                     Case No.: CV 17-3788-DMG (Ex)
10
11               Plaintiffs,                           ORDER RE STIPULATION FOR
12
                                                       DISMISSAL OF ENTIRE ACTION
     v.                                                WITH PREJUDICE [42]
13
14   CAPITAL ONE, N.A.; and DOES 1
     through 10 inclusive,
15
16               Defendants.
17
18
19         Pursuant to the Stipulation filed by Plaintiff Colleen Craig (“Plaintiff”) and
20
     Defendant Capital One, N.A. (“Capital One”), IT IS HEREBY ORDERED that the
21
     above-captioned action is hereby dismissed with prejudice, in its entirety. The Order to
22
     Show Cause dated July 1, 2019 is DISCHARGED. [Doc. # 40.] All scheduled dates and
23
     deadlines are VACATED.
24
     IT IS SO ORDERED.
25
26
     DATED: July 3, 2019                          ________________________________
27                                                DOLLY M. GEE
28                                                UNITED STATES DISTRICT JUDGE


                                                 -1-
